Citation Nr: 0735823	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-39 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for diabetes mellitus because, although the 
disorder was not diagnosed until many years after his 
discharge from service, he believes that he presented 
pertinent symptoms during active service which were early 
manifestations of the disease.  In this regard, the veteran 
maintains that he suffered from in-service episodes of 
vomiting, chronic foot pain and swelling, heat exhaustion, 
rashes, constant urination, urethral discharge, a weight gain 
from 175. to 218 pounds, a viral infection due to a tooth 
extraction, and a deteriorating performance of duty. 

A review of the service medical records, as well as the 
postservice medical records does not reveal a diagnosis of 
diabetes prior to 1999.  Still, the service medical records 
do document episodes of urethral discharge as well as burning 
and itching during urination (which were diagnosed as 
gonorrhea); complaints of skin rashes with itching; 
headaches; and foot pain and swelling.  (The veteran is 
service connected for pes planus, currently evaluated as 50 
percent disabling.)  There is also evidence that the veteran 
had at least one tooth extracted and that he was seen for 
stress-related complaints.  The service medical records do 
not document the weight gain described by the appellant.  
Additionally, laboratory studies in-service did not reveal an 
elevated glucose level.

While the in-service symptoms do appear to have a very 
logical clinical explanation which would suggest diagnoses 
other than pes planus, there is an October 1999 letter from a 
private physician who, after noting that the appellant had 
diabetes, also found that the veteran's history of pain, 
rashes, and other symptoms "may all be diabetes related."  
Given that the veteran has never been afforded a VA 
examination for the purpose of determining the nature and 
etiology of his diabetes mellitus, a VA examination is 
necessary.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007), to invite 
the veteran to submit any pertinent 
evidence in his possession.  
Additionally, the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the veteran's diabetes mellitus.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based upon a 
thorough review of the claims folders, 
the examination results and sound medical 
principles, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran's diabetes is related to his 
active duty service, to include due to 
in-service complaints of headaches, a 
tooth extraction, urethral discharge, 
burning during urination, itching and 
skin rashes, foot pain and swelling, low 
back pain, ankle pain, and stress-related 
complaints.  The examiner must address 
the October 1999 physician's letter.  A 
complete rationale for all opinions 
expressed and conclusions reached must be 
offered.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Then, the RO must review any 
additional evidence and promptly 
readjudicate the veteran's claim under 
all appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains denied 
in any respect, the veteran and his 
representative must be provided with a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

